Name: Commission Regulation (EC) No 1402/2003 of 1 August 2003 setting out a schedule of tables and laying down the definitions relating to basic statistical surveys of areas under vines
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  economic analysis;  farming systems
 Date Published: nan

 Important legal notice|32003R1402Commission Regulation (EC) No 1402/2003 of 1 August 2003 setting out a schedule of tables and laying down the definitions relating to basic statistical surveys of areas under vines Official Journal L 199 , 07/08/2003 P. 0004 - 0011Commission Regulation (EC) No 1402/2003of 1 August 2003setting out a schedule of tables and laying down the definitions relating to basic statistical surveys of areas under vinesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 357/79 of 5 February 1979 on statistical surveys of areas under vines(1), as last amended by Regulation (EC) No 2329/98(2), and in particular Article 4(2) thereof,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(3), as last amended by Regulation (EC) No 2585/2001(4), and in particular Article 73 thereof,Whereas:(1) Commission Regulation (EEC) No 991/79 of 17 May 1979 setting out a schedule of tables and laying down the definitions relating to basic statistical surveys of areas under vines and repealing Regulations No 143 and No 26/64/EEC(5) has been substantially amended(6). In the interests of clarity and rationality the said Regulation should be codified.(2) Pursuant to Regulation (EEC) No 357/79, the Member States are to submit the results of the basic surveys in the form of a schedule of tables to be adopted in accordance with the procedure laid down in Article 8 of the said Regulation.(3) In order to ensure the comparability of data shown in these tables, it is necessary to provide for certain definitions relating to the basic surveys.(4) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee for Agricultural Statistics and the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1The form of the schedule of tables for the basic surveys of the areas under vines shall be as set out in Annex I.Article 21. The definitions relating to the basic surveys are given in Annex II.2. Given that the basic statistical surveys cover the situation at the end of the wine-growing year, the area under vines planted, replanted or grafted during the wine-growing year preceding the survey shall be considered to be under one year old.Article 3Regulation (EEC) No 991/79 is repealed.References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table set out in Annex IV.Article 4This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 August 2003.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 54, 5.3.1979, p. 124.(2) OJ L 291, 30.10.1998, p. 2.(3) OJ L 179, 14.7.1999, p. 1.(4) OJ L 345, 29.12.2001, p. 10.(5) OJ L 129, 28.5.1979, p. 1.(6) See Annex III.ANNEX ITABLE 1HOLDINGS, CULTIVATED AREA UNDER VINES AND AGRICULTURAL AREA IN USE (AA) BROKEN DOWN BY TYPE OF PRODUCTION AND BY SIZE CLASS>PIC FILE= "L_2003199EN.000502.TIF">>PIC FILE= "L_2003199EN.000601.TIF">TABLE 2HOLDINGS, CULTIVATED AREA UNDER VINES(1) AND AGRICULTURAL AREA IN USE (AA) BROKEN DOWN BY SIZE CLASS AND BY THE PERCENTAGE OF AA UNDER VINES2.1. All holdings.2.2. Holdings whose entire area is devoted to the production of quality wines psr.2.3. Holdings whose entire area is devoted to the production of other wines.2.4. Holdings whose entire area is devoted to varieties of table grapes.2.5. Holdings whose entire area is devoted to varieties of grapes for drying(2).2.6. Other holdings having areas under vines(3).>PIC FILE= "L_2003199EN.000602.TIF">TABLE 3HOLDINGS AND AREA UNDER WINE-GRAPE VINE VARIETIES BROKEN DOWN BY SIZE CLASS AND BY THE PERCENTAGE OF AREA UNDER WINE-GRAPE VINE VARIETIES FOR PRODUCTION OF QUALITY WINES PSR>PIC FILE= "L_2003199EN.000701.TIF">TABLE 4AREA UNDER WINE-GRAPE VARIETIES BROKEN DOWN BY VARIETY AND BY AGE OF THE VINES, IN HECTARES>PIC FILE= "L_2003199EN.000801.TIF">TABLE 5AREA UNDER WINE-GRAPE VINE VARIETIES BROKEN DOWN BY TYPE OF PRODUCTION AND BY YIELD CLASS, IN HECTARES>PIC FILE= "L_2003199EN.000901.TIF">(1) The area for the production of vegetative propagation material is not taken into account in table 2.1 to 2.6.(2) Optional for all Member States except Greece.(3) "Other" means holdings not included under holdings 2.2, 2.3, 2.4 and 2.5.ANNEX IIFor the purpose of this Regulation, the following definitions shall apply:(a) "holding":a technico-economic unit under a single management and producing agricultural products;(b) "agricultural area in use (AA)":the total area of arable land, permanent pasture and meadows, land under permanent crops and family gardens;(c) "area under vines cultivated":the total area of land under vines, in production or not yet in production, intended for the production of grapes and/or vegetative propagation material for vines which was subjected to regular cultivation to obtain from it a marketable product;(d) "area under wine grape varieties for quality wines psr":area under wine grape varieties suitable for the production of quality wines produced in specified regions (psr) conforming to the provisions of Regulation (EC) No 1493/1999 and to the provisions laid down to implement this Regulation, as well as to the national provisions adopted pursuant to that Regulation;(e) "area under wine grape varieties for other wines":area under wine grape varieties cultivated for the production of wines other than quality wines psr;(f) "wine-growing year":the wine-growing year begins on 1 August and ends on 31 July;(g) "vegetative propagation material for vines; nurseries; parent vines for root-stock":as defined in Council Directive 68/193/EEC of 9 April 1968 on the marketing of vegetative propagation material for vines(1);(h) "wine grape varieties; table grape varieties":as defined in Regulation (EC) No 1493/1999.(1) OJ L 93, 17.4.1968, p. 15.ANNEX IIIRepealed Regulation with its amendment>TABLE>ANNEX IVCORRELATION TABLE>TABLE>